DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1, 13 and 16 are amended. Claims 18-34 are withdrawn. Claims 1-38 are pending.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
US 20200263531 A1
Fyfe et al. hereinafter Fyfe
US 9140113 B2
Hurst et al. hereinafter Hurst


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-17 and 35-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35  lines 7-8 recites the limitation "the polished rod".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Fyfe in view of Hurst.
With respect to claim 1, Fyfe discloses an apparatus for monitoring a rod lift system at a well (FIG. 1 is a schematic block diagram of a pumpjack and oil wellhead, showing placement of monitoring devices), comprising: 
a sensor (polished-rod dynamometer 261) placed on the rod lift system (FIG. 2 illustrates dynamometer 261 placed on pumpjack 235), wherein the sensor is configured to generate a signal indicative of radial orientation of a rod-string extending down into the well from a polished rod (¶[0071] discloses the polished-rod dynamometer 261 determine a rate of rotation of the polished rod); and 
a processor (monitoring device 102, Fig. 6) configured to: 
receive electrical signals from the sensor indicative of the rate of rotation of the rod- string (¶[0071] discloses determined rate of rotation is transmitted to the server by processor).
Fyfe is silent about generate an alarm if the rod lift system is operational but invalid rotation of the rod-string is detected.
Hurst, from the same area of invention, discloses  generate an alarm if the rod lift system is operational but invalid rotation of the polished rod is detected (col. 5 lines 1-14 discloses controller may generate an alarm if the signal indicates no change in value in the number of revolutions of the member within a threshold interval).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fyfe with the teachings of Hurst so that Fyfe controller will have the capability of generating an alarm when invalid rotation of the polished rod is detected while the system is operational as disclosed in Hurst’s invention for the predicable benefit of notifying an impending problem to an operator. Such capability helps to plan and perform predictive maintenance on the failing system.            
With respect to claim 2, Fyfe and Hurst disclose the apparatus of claim 1 above. Fyfe further discloses the sensor and the processor are located together in a housing, serving as an integrated sensing device (Fig. 6 illustrates monitoring device 102 includes a communicator 120, a power module 130, a configuration module 135, a sensor module 140, and a status tracker 150).  
With respect to claim 3, Fyfe and Hurst disclose the apparatus of claim 1 above. Fyfe further discloses an I/O module located remote from a wellhead associated with the well, wherein the I/O module is in electrical communication with the processor (¶[0078] discloses a monitoring device (e.g. one or more of 102, 260, and 261) that communicates with report receiving devices such as server 170 and mobile devices such as a laptop computer, tablet, or smartphone associated with service personnel that may also perform analysis and display functions of server 170 or relay the reports to a separate server).  
With respect to claim 4, Fyfe and Hurst disclose the apparatus of claim 3 above. Fyfe further discloses the processor is in electrical communication with the I/O module by means of (i) a wired connection, or (ii) a wireless communication link (¶[0077] discloses the monitoring device is configured to use wireless communications to partner with other monitoring devices, and to relay information from other monitoring devices to a server via any available compatible network(s)).  
With respect to claim 5, Fyfe and Hurst disclose the apparatus of claim 4 above. Fyfe further discloses the I/O module is located proximate a pump-off controller associated with the well (¶[0075-0076] discloses the monitoring device connects wirelessly to a permanently mounted local wireless device, such as a pump off controller (POC) with wireless capability); and the processor is configured to determine an absence of change in orientation of the polished rod over a period of time (¶[0009] discloses polished rod is monitored), and send a signal as the alarm to the pump-off controller located proximate the well (¶[0010] discloses generating an alarm when the pump jack/polish-rod data differs from previously recorded data ).  
With respect to claim 6, Fyfe and Hurst disclose the apparatus of claim 3 above. Fyfe further discloses the processor is in electrical communication with the I/O module by means of a wireless communication link (Fig. 6 illustrates wireless communication between monitoring device 102 and server (laptop computer, tablet, or smartphone) 170); and is configured to monitor a signal strength of the communication link, and identify rotation of the polished rod by virtue of signal strength being obscured as the sensor rotates around a distal side of the polished rod (¶[0039] discloses monitoring rotation of polished rod).  
With respect to claim 7, Fyfe and Hurst disclose the apparatus of claim 1 above. Fyfe further discloses the radial position of the rod-string is either absolute radial position or relative radial displacement (¶[0164] discloses determine polished-rod position in a pumpjack cycle and to record vibration and tension change on the polished rod relative to polished-rod position).  
Fyfe is silent about the radial position or radial displacement is absolute or relative. However, it would have been obvious to one of ordinary skill in the art calculate the absolute or relative value of the detected signal, since its known in the art that such calculation is a design choice.
With respect to claim 8, Fyfe and Hurst disclose the apparatus of claim 7 above. Fyfe further discloses the sensor is positioned (i) on a rod-string of the rod lift system, or (ii) or a bridle assembly of the rod lift system (Fig. 1 illustrates sensor 261 arranged on bridle 232); and the sensor comprises a magnetometer (¶[0035] discloses Magnetometer as a sensor).  
With respect to claim 9, Fyfe and Hurst disclose the apparatus of claim 8 above. Fyfe further discloses the processor is further configured to: generate the alarm if rotational travel of the polished rod over a given period of time is different than an expected value (¶[0031] discloses the controller may generate an alarm if the signal indicates no change in value (or less than expected) in the number of revolutions of the member within a threshold interval (e.g., hourly or daily). 
With respect to claim 10, Fyfe and Hurst disclose the apparatus of claim 9 above. Fyfe further discloses the expected value is based on a historic rotation rate during periods of active rotation (Fig. 5 is a graph that illustrates polished-rod displacement through time against strain).  
With respect to claim 11, Fyfe and Hurst disclose the apparatus of claim 8 above. Fyfe further discloses the processor is further configured to: generate the alarm if a revolution of the polished rod is not achieved in a given period of time (Fig. 4, 440), where the time period is active only while the rod lift system is stroking (¶[0022]).  
With respect to claim 12, Fyfe and Hurst disclose the apparatus of claim 8 above. Fyfe further discloses the sensor further comprises an accelerometer, a barometer, a gyroscope, or combinations thereof (Fig. 10 illustrates accelerometer 324, barometer 338).  
With respect to claim 13, Fyfe and Hurst disclose the apparatus of claim 12 above. Fyfe further discloses the processor is further configured to receive signals advising as to whether the rod lift system is stroking  (¶[0035] discloses identifying polish-rod stroke)
With respect to claim 14, Fyfe and Hurst disclose the apparatus of claim 13 above. Fyfe further discloses the barometer (338), the accelerometer (324), or the magnetometer (331) sends signals to the processor indicative of linear position of the polished rod and inferred periods where rotation is expected (¶[0035-0036] discloses identifying polished-rod position and estimated velocity).  
With respect to claim 15, Fyfe and Hurst disclose the apparatus of claim 12 above. Fyfe further discloses the sensing device resides on the bridle assembly (Fig. 1 illustrates sensor 261 arranged on bridle 232); and the bridle assembly is located over and operatively connected to a polished rod (Fig. 2, 224); the polished rod is mechanically connected to a rod string (¶[0047]discloses diagonal strain sensors); and the processor is configured to receive signals from the sensor indicative of instantaneous rotational deflection of the bridal assembly during stroking (¶[0068] discloses rod rotator monitor system that monitors actual rotation of the rod), and process those signals to detect intra-stroke torsional deflection over time, indicating a buildup of torque in the rod-string (¶[0068] discloses detecting torque increase with each rotary pulse applied to a jammed sucker rod; Fig. 10).  
With respect to claim 16, Fyfe and Hurst disclose the apparatus of claim 15 above. Fyfe further discloses the processor is further configured to: generate the alarm if torque induced deflection is detected (¶[0010] discloses setting an alarm when data differs from previously recorded data). 
With respect to claim 17, Fyfe and Hurst disclose the apparatus of claim 1 above. Fyfe further discloses the processor is further configured to: determine torque buildup and release; and generate the alarm if torque buildup and release is detected (¶[0068] discloses increasing torque monitoring and notification).
With respect to claim 35, Fyfe discloses an apparatus for monitoring a rod lift system at a well (FIG. 1 is a schematic block diagram of a pumpjack and oil wellhead, showing placement of monitoring devices), comprising: 
a sensor (polished-rod dynamometer 261) placed on a rod-string of the rod lift system (FIG. 2 illustrates dynamometer 261 placed on pumpjack 235), wherein the sensor generates a signal indicative of radial position of the rod-string (¶[0071] discloses the polished-rod dynamometer 261 determine a rate of rotation of the polished rod); and 
a processor (monitoring device 102, Fig. 6) configured to: 
receive signals from the sensor indicative of at least partial rotation of the rod- string (¶[0071] discloses determined rate of rotation is transmitted to the server by processor); and 
the sensor and the processor are located together in a housing, serving as an integrated sensing device (¶[0010], Fig. 10).  
Fyfe is silent about generate an alarm if the rod lift system is stroking but no rotation of the polished rod is detected.
Hurst, from the same area of invention, discloses  generate an alarm if the rod lift system is stroking but no rotation of the polished rod is detected (col. 5 lines 1-14 discloses controller may generate an alarm if the signal indicates no change in value in the number of revolutions of the member within a threshold interval).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fyfe with the teachings of Hurst so that Fyfe controller will have the capability of generating an alarm when invalid rotation of the polished rod is detected while the system is operational as disclosed in Hurst’s invention for the predicable benefit of notifying an impending problem to an operator. Such capability helps to plan and perform predictive maintenance on the failing system.            
With respect to claim 36, Fyfe and Hurst disclose the apparatus of claim 35 above. Fyfe further discloses the radial position of the rod-string is either absolute radial position or relative radial displacement (¶[0134] discloses determine polished-rod position in a pumpjack cycle and to record vibration and tension change on the polished rod relative to polished-rod position).  
With respect to claim 37, Fyfe and Hurst disclose the apparatus of claim 36 above. Fyfe further discloses the rod lift system is a rotating rod lift system (Fig. 1) that employs a progressing cavity pump below the rod string downhole (Pump 222).  
With respect to claim 38, Fyfe and Hurst disclose the apparatus of claim 36 above. Fyfe further discloses the rod lift system is a reciprocating rod lift system that employs a positive displacement pump below the rod string downhole (¶[0027] discloses pump 222 is typically a piston-type pump actuated by reciprocating movements of the sucker rod 228).
Response to Arguments
Applicant’s arguments, see pages 1-4, filed 09/23/2021, with respect to the rejection(s) of claims 1-17 and 35-38 have been fully considered and are not persuasive.  
Applicant argues that the provisional application in which the primary reference, Fyfe, relied on does not disclose the use of magnetometer as rate of rotational sensor. Instead, a rotational sensor was added when the application was filed. Thus, the primary reference cannot be relied on as a teaching for the rate of rotational sensor. 
The examiner partially agrees with the applicant. As applicant argued the provisional application of the primary reference does not explicitly disclose a magnetometer. However, unlike applicant argument the magnetometer was/is not explicitly claimed in claim 1; and paragraph [0020] of the provisional application of the primary reference discloses using "a rotation sensor adapted to verify rotation of the sucker road” that meets the claimed limitation. 
Furthermore, the examiner would like to point out that, a reading of the specification provides no evidence to indicate that this limitation, found as examples in the specification, must be imported into the claim to give meaning to disputed terms. 
The above examiner response address applicant argument made with respect to item #9 of the office action and claims 3-6 , 8-17, and 35-36.
Applicant argument with respect to “Item #6, of the office action: In claim #1, the term "the rate of rotation" is amended to "a rate of rotation". Claim #1 is further amended to "a rod-string extending down into the well from a polished rod" to clarify the polished rod is the topmost rod in the rod-string” is noted.
In response to Applicant’s argument “regarding Claim #1: The examiner cites Fyfe paragraph [0071] "discloses determined rate of rotation is transmitted to the server by processor". This new material entered the Fyfe disclosure after December 31st, 2017, and therefore the cited application cannot be considered prior art.” The examiner respectfully disagrees. The provisional application of Fyfe in Fig. 3 clearly shows that monitor 102 transmit the collected data to server 170 and other hubs. 
In response to Applicant’s argument “…The Hurst disclosure does not correlate expected rotation with the alarm generation… The Hurst disclosure does not provide for operational states that run shorter than the mentioned timeframe…” the examiner respectfully disagrees. For the first part of applicant argument, the Hurst reference in paragraph [0031] discloses the controller may generate an alarm if the signal indicates no change in value (or less than expected) in the number of revolutions of the member within a threshold interval (e.g., hourly or daily). Furthermore, an application may be developed in the firmware of the controller to determine if a rotator is operational and generate an alarm based on operator set limits. Thus, the Hurst disclosure corollate rotation with alarm generation. With respect to applicants second part argument that states “…operational states that run shorter than the mentioned timeframe…” the examiner would like to point out to the applicant that, although a claim should be interpreted in light of the specification disclosure, the examiner cannot rely on the specification to impart limitations to the claim that are not recited in the claim. Thus, if the applicant wishes, patentable weight will be given to the alleged limitation, if the claim(s) is/are  amended as such.
In response to Applicant’s argument “…Regarding Claim #2: The examiner cites Fyfe "the sensor and the processor are located together in a housing, serving as an integrated sensing device". While the Fyfe disclosure discusses placing an assortment of sensors in the same housing, the initial disclosure does not provide for an integrated sensor and processor configured for detecting rotational states. …” the examiner respectfully disagrees. The provisional Fyfe disclosure in Fig. 3 illustrates monitor 102 incorporating  multitudes of sensors. Paragraph [0020] further discloses other sensors such as sucker road rotational sensor incorporated within the module. 
In response to Applicant’s argument to amend claims 13 and 16 to end with a period is acknowledged and the rejection of the claims are withdrawn.
In response to Applicant’s argument “Regarding Claim #1: The examiner cites Fyfe paragraph [0071] "discloses determined rate of rotation is transmitted to the server by processor". This new material entered the Fyfe disclosure after December 31st, 2017, and therefore the cited application cannot be considered prior art.” The examiner respectfully disagrees. The provisional application of Fyfe in Fig. 3 clearly shows monitor 102 that incorporates processor 302 transmit collected sensor data to server 170 and other hubs.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2861                 


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861